Citation Nr: 9921512	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested by 
coughing due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from May 1941 to October 1945.

The appeal arises from a rating decision dated in December 1994 
in which the Regional Office (RO) denied service connection for 
swelling of the hands and feet, coughing, ringing in both ears 
and nervousness due to mustard gas exposure.  The veteran 
subsequently perfected an appeal of that decision.  In June 1997, 
the Board of Veterans' Appeals (Board) denied service connection 
for a disability manifested by swelling of the hands and feet, a 
disability manifested by ringing in both ears, and a psychiatric 
disorder due to mustard gas exposure and remanded the issue of 
entitlement to service connection for a disability manifested by 
coughing due to mustard gas exposure.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran was not subjected to full-body exposure to 
nitrogen or sulfur mustard, full-body exposure to nitrogen or 
sulfur mustard or Lewisite, or full-body exposure to nitrogen 
mustard during active military service.  


CONCLUSION OF LAW

A disability manifested by coughing was not incurred in or 
aggravated by service due to exposure to mustard gas.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran must submit evidence 
that a claim for entitlement to service connection benefits is 
well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one which is plausible; that is meritorious on its own and 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Unlike civil actions, the Department of Veterans 
Affairs (VA) benefit system requires more than just an 
allegation.  The veteran must submit supporting evidence that is 
sufficient to justify a belief by a fair and impartial individual 
that the claim is plausible.  Tripak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The Board also notes that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; and, 
(3) a nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease or 
injury during service, a current disability, and a link between 
the two.  Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical diagnosis; 
and, where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza at 504.

Exposure to the specified vesicant agents during active military 
service under the circumstances described below, together with 
the subsequent development of any of the indicated conditions, is 
sufficient to establish service connection for that condition:  
(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent development 
of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers; Nasopharyngeal; laryngeal; 
lung (except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive pulmonary 
disease; and (3) Full-body exposure to nitrogen mustard during 
active military service together with the subsequent development 
of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

The regulations that establish presumptive service connection for 
certain disorders with respect to mustard gas exposure subsume 
the requirements of a nexus or link.  Therefore, the 
determinative issues presented by the claim are (1) whether the 
appellant had full body exposure to mustard gas during service; 
and (2) whether he currently has any of the disorders listed in 
38 C.F.R. § 3.316(a).

The veteran contends that he was first exposed to mustard gas at 
Camp Davis in North Carolina in 1941, then at Fort Benning in 
Georgia in 1943, Camp Shelby in Mississippi in 1943 or 1944 and 
Fort Ord in California in 1945 and 1945.  The Board finds that 
the veteran is competent to initially establish exposure to 
mustard gas for the purpose of determining whether a claim is 
well-grounded.  Additionally, the Board finds the veteran's 
contentions credible for the purpose of determining whether his 
service connection claim is well-grounded.  Moreover, a private 
treatment record dated in April 1987 shows complaints of cough 
and includes assessments of bronchitis and laryngitis.  Also, in 
December 1989, the veteran complained of a cough and an examiner 
diagnosed questionable chronic obstructive pulmonary disease.  
Thus, there is competent evidence that the veteran developed 
disorders listed in 38 C.F.R. § 3.316(a) after service.  

Under the circumstances discussed above, the Board finds that the 
veteran has submitted a well-grounded claim for entitlement to 
service connection for a disability manifested by coughing due to 
mustard gas exposure.  Therefore, the Board remanded the case in 
order to verify exposure to mustard gas.  However, after 
development in order to substantiate the veteran's assertions 
that he was exposed to mustard gas, evidence against finding that 
the veteran was subjected to full-body exposure to nitrogen or 
sulfur mustard, full-body exposure to nitrogen or sulfur mustard 
or Lewisite, or full-body exposure to nitrogen mustard during 
active military service was obtained.  

In July 1997, the VA Compensation and Pension Service reported 
that the veteran's name did not appear on the list of mustard gas 
volunteers.  In a letter dated in February 1998, the Department 
of the Army reported that a search of mustard gas/lewsite 
exposure participation records had been conducted and that the 
veteran's name was not listed as a participant.  That 
organization recommended that the RO contact the National 
Personnel Records Center.  The National Personnel Records Center 
has indicated that the veteran's service personnel records may 
have been destroyed by fire.  It was noted that there was no 
record of the veteran having volunteered for extensive mustard 
gas testing.  

While the U.S. Army Chemical and Biological Defense Command 
related in February 1998 that it did not maintain old personnel 
or medical files and was unable to assist in researching the 
veteran's claim, that organization did provide general 
information regarding gas chamber training.  According to that 
organization:

It appears that the veteran is referring [to] his gas 
chamber training given during basic training and 
at other times during a soldiers military career.  
Prior to being shipped overseas, it was also common 
practice to reinforce the gas chamber training 
soldiers received in earlier training.  The gas 
chamber used tear gas or chlorine.  It was part of the 
exercise to have troops enter the chamber and remove 
their mask[s] or lift [them] away from the face.  This 
allowed them to experience the effects of the tear gas 
(or chlorine) and impressed upon them the fact that 
the gas mask did protect them.  Tear gas and chlorine 
in some individuals can cause a slight skin 
irritation, nausea and or vomiting.  Again, this 
information is forwarded as an aid to evaluate this 
claim.  

During the gas chamber training, soldiers may have 
entered the gas chamber as many as four times.  The 
gas chamber was usually a small wooden building, 
however, some installations did use tents as temporary 
gas chambers or as auxiliary training chambers.  

Tear gas and chlorine can cause skin irritation, as 
stated above.  The irritation is more likely to occur 
in the hot/humid climates.  Also, due to the bleaching 
effect of chlorine, troops often did not wear their 
normal duty uniform while participating in gas chamber 
exercises.

Additionally, the available daily sick reports show that the 
veteran sought medical treatment on various occasions during 
service and the service medical records show treatment for 
respiratory complaints, including coughing; however, those 
records include no reference to mustard gas or other chemical 
exposure.  

Thus, the Board finds that the preponderance of the evidence is 
against finding that the veteran was subjected to full-body 
exposure to nitrogen or sulfur mustard, full-body exposure to 
nitrogen or sulfur mustard or Lewisite, or full-body exposure to 
nitrogen mustard during service.  Moreover, the Board finds the 
absence of any objective records of such exposure more probative 
than the veteran's unsubstantiated contentions approximately 50 
years after service.  Therefore, the Board finds that a 
disability manifested by coughing was not incurred in or 
aggravated by service due to exposure to mustard gas.  

Additionally, the veteran contends that a VA examination 
performed in June 1997 did not comply with the instructions set 
forth in the Board's remand.  The Board notes that the June 1997 
VA examination was performed in connection with a claim for 
entitlement to an increased evaluation for bronchial asthma not 
in connection with the service connection claim currently on 
appeal.  Furthermore, the Board's remand requested a VA 
examination and development of additional medical evidence only 
if exposure to mustard gas was verified.  As discussed above, 
such exposure was not verified.  Therefore, the Board finds that 
another remand in order to ensure compliance with Stegall v. 
West, 11 Vet. App. 268 (1998), is not warranted.  Additionally, 
the Board further finds that the VA has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

Finally, when after consideration of all evidence and material of 
record, there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  However, for the reasons discussed above, 
the Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for a 
disability manifested by coughing due to mustard gas exposure.   


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

